 

 

10

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

’)$Z

 

HAY 01 2919

§L§PK new
EAS113HN'1)13 '“'q'WCOUF*T
ey___n TR' TO1CAUF0HNM
DEPuTY0155"°"~*----__

UNITED STATES D|STR|CT COURT
EASTERN D|STR|CT OF CAL|FORN|A
AT FRESNO

UNITED STATES OF AMERICA
l:O8-CR-OOOSl-OOl LJO

Plaintiff,
ORDER TO RECONVEY CASH BOND

VS.

RICHARD DAVIS,

Defendant,

On July 27, 2009 the above-named defendant was sentenced on a
Violation of supervised release petition held before the Honorable
Anthony W. Ishii.

The Cash Bond (Receipt #100023266) in the amount of $l,OO0.00,
posted by Melinda Davis shall be reconveyed forthwith. The bond
money plus any accrued interest is to be returned to the surety.

IT IS SO ORDERED.

_Dated: 5_'/~/9` Q%MM

NORABLE ANTHONY W. ISHII
UNITED STATES DISTRICT JUDGE

 

